UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6339



AINSWORTH C. JACKSON,

                                                 Plaintiff - Appellant,

          versus


GEORGE SNYDER; FEDERAL BUREAU OF PRISONS,

                                                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:05-hc-00811-H)


Submitted:   August 24, 2007                 Decided:   September 5, 2007


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ainsworth C. Jackson, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ainsworth C. Jackson, a federal prisoner, appeals the

district court's order denying relief on his 28 U.S.C. § 2241

(2000)   petition.   We   have   reviewed   the   record   and   find   no

reversible error.    Accordingly, we affirm substantially for the

reasons stated by the district court.*        Jackson v. Snyder, No.

5:05-hc-00811-H (E.D.N.C. Feb. 15, 2007).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




     *
      We decline to adopt the reasoning of the district court to
the extent it relies on the doctrine of res judicata, but note that
related doctrines such as successiveness and the abuse of the writ
doctrine support the district court’s disposition of Jackson’s
petition. See Zayas v. INS, 311 F.3d 247, 256-58 (3d Cir. 2002).

                                 - 2 -